Fourth Court of Appeals
                               San Antonio, Texas
                                     October 25, 2017

                         No. 04-17-00436-CR & 04-17-00437-CR

                                  David Stuart BISHOP,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2015CR3325 & 2015CR3326
                    The Honorable Laura Lee Parker, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Brief is GRANTED.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court